Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/27/2021.
Claims 23-42 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 23 recites  in response to receiving a request from a device of a user of the source code of the one or more software projects for alerts associated with coding defects in the source code, obtaining the source code of the one or more software projects from respective version control systems; analyzing the source code of the one or more software projects to identify a plurality of coding defects; generating an alert for each of the plurality of coding defects, wherein each alert of the plurality of 
The following limitations recite a judicial exception. The limitation analyzing the source code of the one or more software projects to identify a plurality of coding defects as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “analyzing” language in the context of this claim encompasses the user to manually examine code to find bugs and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Further the limitation generating an alert for each of the plurality of coding defects wherein each alert of the plurality of alerts represents a respective coding defect and has one or more respective attribute values for one or more features of the plurality of features as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “generating” language in the context of this claim encompasses the user to manually create a list of bug alerts and corresponding attributes and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. The limitation computing, for each alert and for each feature, a respective feature value likelihood to which a corresponding feature value for each alert is mapped on the importance distribution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually calculate a likelihood value 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which do not integrate the claim into a practical application. The limitations in response to receiving a request from a device of a user of the source code of the one or more software projects for alerts associated with coding defects in the source code;  obtaining the source code of the one or more software projects from respective version control systems; obtaining, for each feature of the plurality of features, an importance distribution, represented by P (ImportanceIA) mapping one or more feature values for the feature, represented by A, to a respective measure of importance for each alert in the plurality of alerts having the one or more feature values, wherein the importance distribution is obtained based on integration over (1) mapping between feature values and likelihoods of importance, represented by P(Ilx) and (2) feature value distribution, represented by P(x A), wherein the importance distribution is represented by P(Importance IA)=FP(I lx)*P(xIA)dx steps are recited at a high level of generality which are merely additional pre-activity solution for receiving, reading, creating and gathering data and are a form of insignificant extra-solution activity. Further the steps ending the ranked plurality of alerts to the device of the user, causing the device of the user to present the ranked plurality of alerts in a user interface for guiding the user on how to improve quality of the source code of the one or more software projects in the respective version control systems are post solution activity steps which are a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer and the version control system to perform the receiving, obtaining, and generating data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Claims 24-30 are rejected under the same rationale of claim 23 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claims 31-38 and 39-42 are also rejected under the same rationale as claim set 23-30.

Response to Arguments
Applicant’s arguments with respect to the 101 rejection have been considered but are not persuasive with the amended claim 1 which includes additional limitations of obtaining, generating and sending steps which are merely pre solution and post solution activity steps which are a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193